EXHIBIT 10.47
December 2, 2011
 
David Weber
110 El Granada Blvd.
El Granada, CA 94018
 
Dear David,
 
It is our pleasure to offer you the position of Senior Vice President, Global
Commercial Operations with Affymetrix.  We are excited about the experience and
potential you bring to our company. You will report directly to Frank Witney,
and be based in the Santa Clara, CA office.
 
You will be classified as an exempt employee with an annual salary of
$330,000.00, payable bi-weekly at $12,692.31.  In this position you will be
eligible to participate in group medical, dental, life insurance and 401 (k)
plans.
 
You will be eligible to participate in the Affymetrix Annual Bonus Program with
an award level targeted at 50 percent of annual base salary.  The Board of
Directors determines each year whether to fund the Bonus Program and the extent
to which it will be funded. The amount of any such bonus will depend on
corporate achievement - financial performance and corporate goals - and your
individual goal achievement.  For employees with a start date on or after
October 1st, you will be ineligible to participate in this program for this
calendar year.  However, your full participation will begin January 1st of next
year.
 
Additionally, we will recommend to the Compensation Committee of the Board of
Directors of Affymetrix that you be granted two equity awards.


·
First, an option to purchase 90,000 shares of common stock of Affymetrix.  These
stock options will vest 25% per year over a four (4) year period beginning on
the grant date, and will be granted (and, therefore priced) when approved by the
Compensation Committee.



·
Second, a grant of restricted stock units (RSU's) representing 25,000 shares of
common stock of Affymetrix.  These RSU's will be granted when approved by the
Compensation Committee. These shares will vest 25% per year over a four (4) year
period beginning on the grant date, provided that you continue to be an employee
of Affymetrix on such anniversary dates.

 
The terms of these equity awards will be governed in all respects by the terms
of the applicable Affymetrix equity incentive plans and the equity award
agreements that will be provided to you after commencement of your employment.


Federal Immigration Law requires that all employers verify each individual's
eligibility to work in the United States, including U.S. citizens.  Your
employment offer is contingent upon your providing satisfactory proof of
identity and authorization to work in the United States.  Please bring the
appropriate original documentation on your first day of work. A list of
acceptable 1-9 documentation is attached for your review.
 
Two additional conditions of employment are that you sign a copy of the
company's Confidentiality and Nondisclosure Agreement and the satisfactory
completion of reference and background checks.
 
By accepting our offer of employment you certify your understanding that your
employment will be on an at will basis and that neither you nor any Company
representative has entered into a contract regarding the terms or duration of
your employment. The only exceptions to this will be made in writing by the CEO
of Affymetrix.
 
To indicate your acceptance of this offer and subject to the above
contingencies, please fax or scan a signed copy of this letter and the
Background Consent Form and return them within 3 days of receipt to Camellia
Ngo, who can be reached by fax at (408) 731-5855, via email at
Camellia_Ngo@Affymetrix.com, or by phone at (408) 731-5625.  If all the above
conditions are satisfied, we anticipate that your employment will commence on
December 12, 2011.
 
David, we look forward to you joining the Affymetrix team!


Sincerely,


/s/Camellia Ngo
Camellia Ngo
Senior Vice President, Human Resources

Offer Acceptance:


/s/ David Weber

December 12, 2011
Anticipated Start Date


December 3, 2011
Offer Acceptance Date